MEMORANDUM **
Carlos Diaz-Gomez, Maria Estela Diaz, and Nancy Elizabeth Diaz-Rico, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Valeriano v. Gonzales, 474 F.3d 669, 672 (9th Cir.2007), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reopen because Petitioners failed to submit previously unavailable and material evidence. See 8 C.F.R. § 1003.2(c)(1).
To the extent Petitioners seek review of the BIA’s July 20, 2007 order dismissing *205their appeal, we lack jurisdiction because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.